—Appeal by the defendant from a judgment of the Su*567preme Court, Kings County (Kramer, J.), rendered December 21, 1983, convicting her of manslaughter in the first degree, upon her plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s challenge to the sufficiency of the plea allocution is not preserved for appellate review (see, CPL 470.05; People v Pellegrino, 60 NY2d 636), and in any event is without merit. The record demonstrates that the defendant knowingly, voluntarily and intelligently relinquished her rights upon pleading guilty and therefore the allocution satisfied the requirements set forth in People v Harris (61 NY2d 9). Mollen, P. J., Bracken, Lawrence, Kooper and Sullivan, JJ., concur.